Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figure 3, in the text in the boxes associated with steps S4 and S6, it appears as though “pinton” (two occurrences) should be –piston--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Throughout the specification, applicant uses the term “boogie” where it would appear as though –bogie-- should be used (see, e.g., page 1, lines 16, 17, 20, 26, 29, etc. [this listing is exemplary, not exhaustive; the term appears in numerous other locations in the specification which are not explicitly listed here]).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Nakatsu (US 2015/0032333, cited by applicant). Nakatsu teaches a vehicle suspension system provided on a vehicle (Ve), including a first suspension arrangement (e.g., 14RL) comprising a first hydraulic cylinder (15) and a second suspension arrangement (e.g., 14RR) comprising a second hydraulic cylinder (15), a valve unit (19) in fluid communication with the first and second cylinders (connections 18RLeh, 18RLch, 18RRch, 18RReh) and being controllable between a first state in which a piston side (15U) of the first hydraulic cylinder (15) and a piston rod side (15L) of the second hydraulic cylinder (15) are arranged in fluid communication with each other and a piston rod side (15L) of the first hydraulic cylinder (15) and a piston side (15U) of the second hydraulic cylinder (15) are arranged in fluid communication with each other (e.g., configuration in figure 10, functional steps ¶¶0129-0138), and a second state in which the piston side of the first hydraulic cylinder and the piston side of the second hydraulic cylinder are arranged in fluid communication with each other, and the piston rod side of the first hydraulic cylinder and the piston rod side of the second hydraulic cylinder are arranged in fluid communication with each other (e.g., configuration in figure 9, functional steps ¶¶0118-0127), the hydraulic cylinders each having a respective reciprocating piston (see element 16a, figure 2), the arrangement additionally including a control unit (25) for controlling the valve unit to operate between the states, the valve unit controllable between first and second states based on at least one of steering direction and vehicle speed (¶0070), the arrangement controllable to at least a third state where the first and second cylinders are not connected to each other .

Claim(s) 1, 2, 4, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tabata et al. (US 2016/0200164, cited by applicant). Tabata et al. teach a suspension arrangement for a vehicle including a first suspension arrangement comprising a first hydraulic cylinder (51L) and a second suspension arrangement comprising a second hydraulic cylinder (51R), a valve unit (80, comprising plural valves 81, 82) in fluid communication with the first and second cylinders (connections 60, 61, 62, also 63, 64) and being controllable between a first state in which a piston side (531L) of the first hydraulic cylinder (51L) and a piston rod side (532R) of the second hydraulic cylinder (51R) are arranged in fluid communication with each other and a piston rod side (532L) of the first hydraulic cylinder (51L) and a piston side (531R) of the second hydraulic cylinder (51R) are arranged in fluid communication with each other (e.g., 81, 82 closed), and a second state in which the piston side of the first hydraulic cylinder and the piston side of the second hydraulic cylinder are arranged in fluid communication with each other, and the piston rod side of the first hydraulic cylinder and the piston rod side of the second hydraulic cylinder are arranged in fluid communication with each other (e.g., 81, 82 open), the hydraulic cylinders each having a respective reciprocating piston (552L, 552R), the arrangement additionally including a control unit (90) for controlling the valve unit to operate between the states, the valve unit controllable between first and second states based on at least one of steering direction and vehicle speed (functional steps S11, S13),  the first and second cylinders arranged on laterally opposing vehicle sides (fig 1), the suspension system being for vehicle wheels (10L, 10R) on axles (knuckles 21L, 21R provide rotatable support for the wheels as disclosed at ¶0021, the rotatably-supporting portions of the knuckles .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu (cited above). The reference to Nakatsu is discussed above and while teaching plural modes, does not specifically teach a state where the piston side and piston rod side of each of the first and second cylinders are connected together. The connecting of the piston side and piston rod side of a suspension cylinder has been long employed for using the cylinders as an independent damper not affected by the motion of other wheels which are suspended, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the switching valve arrangement taught by Nakatsu with a state where each cylinder has its own piston side connected to piston rod side for the purpose of operating the suspension in a damped mode where each of the wheels is separately and independently damped.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. (cited above).
As regards claim 5: While the reference to Tabata et al. positively uses a steering angle value (θ) in the determination of whether to select the first and second states, the reference does not specifically teach that it is the steering angle value itself that is compared to the threshold. To the extent that Tabata et al. still uses a turning determination to select the engagement of the first and second state, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the determination of whether or not a turning condition is occurring as being based on turning angle (θ), since the use of the angle itself would also deliver an analogous result (i.e., θ below a threshold would analogously correspond to |G/θ| being below a threshold value A), for the purpose of reducing the effect of lateral acceleration in the determination, and/or to reduce the calculation required to make the determination of the state to engage. 
As regards claim 14, while the reference to Tabata et al. teaches a suspension arrangement for a vehicle, the reference does not specifically teach that it is provided on a vehicle although this is implied (see at least ¶0089). To the extent that the reference teaches vehicular usage, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension arrangement as disclosed as being actually a part of a vehicle for the purpose of deploying the suspension in the anticipated application envisioned by Tabata et al., beneficially providing the advantageous aspect of the suspension to a vehicle and its owner, user and/or occupants.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Franzini (US 6,200,613, cited by applicant). The reference to Nakatsu is discussed above and while teaching the cylinders as each respectively including a reciprocating piston, fails to teach (a) that the control unit receives respective signals indicative of the first and second pistons’ positions in the respective cylinders which are compared and (b) that the valve is controlled to switch between the first and second states when the compared relative pistons’ positions are less than a threshold value. 

As initially regards (b), the arrangement taught by Nakatsu can switch modes regardless of piston positions, and to this extent it constructively is capable of performing the function of switching between the first and second states when the compared relative pistons’ positions are less than a threshold value. To the extent that this is deemed an overly broad interpretation, further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the switching between states as taught by the arrangement of Nakatsu, provided with the sensors of Franzini, at a time when the relative pistons’ positions are less than a threshold value for the well-known purpose of ensuring that the switching between states does not occur at a time when such a switch would cause an obvious discontinuity or jump in the suspension response, so as to ensure a smooth switch between states and to ensure a comfortable ride for the occupants.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al. in view of Franzini. The reference to Tabata et al. is discussed above and fails to teach (a) that the control unit receives respective signals indicative of the first and second pistons’ positions in the respective cylinders which are compared and (b) that the valve is controlled to switch between the first and second states when the compared relative pistons’ positions are less than a threshold value. 

As initially regards (b), the arrangement taught by Tabata et al. can switch modes regardless of piston positions, and to this extent it constructively is capable of performing the function of switching between the first and second states when the compared relative pistons’ positions are less than a threshold value. To the extent that this is deemed an overly broad interpretation, further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the switching between states as taught by the arrangement of Tabata et al., provided with the sensors of Franzini, at a time when the relative pistons’ positions are less than a threshold value for the well-known purpose of ensuring that the switching between states does not occur at a time when such a switch would cause an obvious discontinuity or jump in the suspension response, so as to ensure a smooth switch between states and to ensure a comfortable ride for the occupants.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Katsuaki et al. (JP 2006-151305, cited by applicant). The reference to Nakatsu is discussed above and fails to teach that the suspension control unit additionally receives a transverse inclination signal which is compared with a maximum allowable inclination, and under the condition that the inclination signal exceeds a maximum allowable value, precludes the selection of the second state (e.g., in which the piston side of the first hydraulic cylinder and the piston side of the second hydraulic cylinder 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawley, Jr. and Kincaid et al. teach cross coupled hydraulic suspension cylinders; Dupuy and Unruh et al. teach suspensions with selectable hydraulic coupling modes; Heyring teaches a suspension with plural coupling modes; Jeon teaches a suspension arrangement where plural detection elements are employed, Six teaches a hydraulic suspension energy management arrangement; Six et al. teach a hydraulic suspension with plural mode-switch valve elements.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616